Citation Nr: 1023567	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for asthma, hay fever, 
allergies, and sinus conditions.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower leg, to include as secondary to 
his lumbar spine disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for a left foot 
disorder.

7.  Entitlement to service connection for vertigo, to include 
as secondary to his service-connected bilateral hearing loss 
and tinnitus.

8. Entitlement to service connection for headaches, to 
include as secondary to his service-connected bilateral 
hearing loss and tinnitus.

9.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to his service-connected 
bilateral hearing loss, service-connected tinnitus, Meniere's 
disease, and vertigo.

10.  Whether new and material evidence has been received to 
reopen a claim for service connection for Meniere's disease.

11.  Entitlement to service connection for Meniere's disease, 
to include as secondary to his service-connected bilateral 
hearing loss and tinnitus.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to an increased initial rating greater than 
20 percent from April 19, 2007, to July 1, 2009, for 
bilateral hearing loss.

14.  Entitlement to an increased initial rating greater than 
30 percent from July 2, 2009, for bilateral hearing loss.

15.  Entitlement to an earlier effective date earlier than 
April 19, 2007, for the grant of service connection for 
bilateral hearing loss.  

16.  Entitlement on an extraschedular basis for the service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	John S. Berry, Esquire




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Nebraska Army 
National Guard from March 28, 1966, to August 11, 1966.

The Veteran's claims comes before the Board of Veterans' 
Appeals (Board) on appeal from November 2007, March 2008, and 
October 2008 rating decisions of the Department of Veterans 
Affairs' (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the psychiatric claim on appeal has 
previously been developed to include only depression and 
anxiety.  The Court of Appeals for Veterans Claims (CAVC or 
Court) has recently held that the scope of a mental health 
disorder claim includes any mental disorder that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
such, the claim on appeal has been recharacterized to include 
any psychiatric disorder.

In a statement of January 2008, the Veteran requests a 
videoconference hearing with a member of the Board.  In 
documents filed after this statement, including several 
substantive appeals to the Board, the Veteran has indicated 
that he does not want a hearing.  Based upon these later 
documents, the Board finds that the Veteran has withdrawn his 
earlier request for a hearing and will proceed with this 
appeal.  

The issues of entitlement to service connection for asthma, 
allergies, sinus condition, hay fever, Meniere's disease, 
vertigo, headaches, psychiatric disorder, lumbar spine 
disorder, peripheral neuropathy of the left lower leg, left 
knee disorder, right knee disorder; left foot disorder, and 
entitlement to initial ratings on an extraschedular basis for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below, and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An unappealed April 1987 rating decision denied service 
connection for Meniere's disease.

2.  The evidence pertaining to the Veteran's Meniere's 
disease submitted subsequent to the April 1987 rating 
decision was not previously submitted, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The Veteran's hypertension was not manifested in service, 
is not shown to be causally or etiologically related to 
active service or to any service-connected disability, and is 
not shown to have manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.

4.  From April 19, 2007, to July 1, 2009, the Veteran 
manifested Level XI hearing in his right ear and Level III 
hearing in his left ear.

5.  Since July 2, 2009, the Veteran has manifested Level XI 
hearing in his right ear and Level IV hearing in his left 
ear.

6.  The Veteran separated from active service in August 1966; 
he did not raise a claim of entitlement to service connection 
for bilateral hearing loss within one year of discharge.

7.  In February 1987, the Veteran first raised a claim of 
entitlement to service connection for bilateral hearing loss; 
an unappealed April 1987 rating decision denied that claim.

8.  The RO in April 1987 considered the correct facts, as 
they were known at the time, and appropriately applied the 
law as then in effect.

9.  In correspondence received on April 19, 2007, the Veteran 
requested that his claim of entitlement to service connection 
for bilateral hearing loss be reopened.

10.  In a November 2007 rating decision, service connection 
for bilateral hearing loss was granted.  The RO assigned a 20 
percent rating, effective April 19, 2007.

11.  No communication or medical record following April 1987, 
and prior to April 19, 2007, may be interpreted as an 
informal claim of entitlement to service connection for 
bilateral hearing loss.

12.  During the course of the Veteran's appeal of the initial 
rating assigned for his bilateral hearing loss, a 
supplemental statement of the case granted a staged rating of 
30 percent from July 2, 2009, the date the RO determined the 
Veteran's symptoms worsened and entitlement arose.

13.  Prior to July 2, 2009, it is not factually ascertainable 
that the Veteran's bilateral hearing loss worsened in 
severity.


CONCLUSIONS OF LAW

1.  The RO's April 1987 rating decision that denied service 
connection for Meniere's disease is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for Meniere's disease.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

4.  From April 19, 2007, to July 1, 2009, the criteria for an 
initial rating on a scheduler basis in excess of 20 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2009).

5.  Since July 2, 2009, the criteria for an initial rating on 
a scheduler basis in excess of 30 percent for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2009).

6.  The criteria for an effective date prior to April 19, 
2007, for the award of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.400, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2009).

7.  The criteria for an effective date prior to July 2, 2009, 
for the award of a 30 percent rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence has been Received to Reopen 
a Claim for Service Connection for Meniere's Disease

To establish service connection, the record must contain (1) 
medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and 
the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disorder 
requires evidence of the existence of a current disorder and 
evidence that the disorder resulted from a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

In an April 1987 rating decision, the Veteran was denied 
service connection for Meniere's disease, and he was advised 
of his appellate rights.  The Veteran did not appeal this 
decision and it became final.  The Veteran was advised that 
the records did not show that he received treatment for 
either condition during service nor was it recorded in the 
report of his examination at the time of discharge.  He was 
informed that no further action would be taken on his claim 
until he submitted evidence that the condition is related to 
service and still exists.  

In May 2007, the Veteran filed a claim to reopen his 
previously denied claim for service connection for Meniere's 
disease.  For claims such as this received on or after August 
29, 2001, a claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim.  "Material" evidence is evidence which relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, medical records have been added to the record 
since the April 1987 denial, including private medical 
records, VA compensation examinations, private medical 
opinions, VA records, and lay statements.  With the exception 
of a few private medical records, this evidence is new 
because it has not previously been submitted to the VA.

The evidence is also material.  As noted above, a review of 
the May 1987 rating decision reveals that the Veteran's claim 
for service connection appears to have been denied because 
the Veteran's service treatment records (STRs) were 
completely negative for any complaints or treatment related 
to his Meniere's disease.  Since that time, the Veteran has 
been granted service connection for bilateral hearing loss 
and tinnitus due to his presumed in-service noise exposure.  
Both the Veteran and his representative have indicated that 
his Meniere's disease is directly related to his presumed 
noise exposure during service.  They have also alleged that 
the Veteran's Meniere's disease is related to his service-
connected bilateral hearing loss and tinnitus.  Additionally, 
the Veteran's private physician, Dr. B.A.T., submitted May 
2007 and February 2009 statements in which he suggests that 
the Veteran's service-connected bilateral hearing loss is 
related to his Meniere's disease.  There is no negative nexus 
evidence to the contrary of this in the claims file.  All of 
this bears directly and substantially upon the specific 
matter under consideration and is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim.  For these reasons, the Veteran's claim for 
service connection for Meniere's disease is reopened.

Entitlement to Service Connection for Hypertension

The Veteran seeks service connection for hypertension because 
he believes this condition started in service.  (See 
Veteran's original claim for benefits, dated in April 2007.    

At the outset, the Board will first address two theories of 
presumptive service connection available for the claim.  

First, certain diseases, chronic in nature, may be presumed 
to have been incurred in service, if the evidence shows that 
the disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of the disease during service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Hypertension has been identified as a chronic disease subject 
to presumptive service connection under 38 C.F.R. § 3.309(a).  
However, the Board finds that the Veteran is not entitled to 
presumptive service connection for hypertension.  The 
earliest post-service medical treatment records are dated 
from 1986, and the Veteran was separated from active duty in 
1966.  Because no diagnosis of hypertension was made within 
one year of the Veteran's service separation, the presumption 
for service connection for chronic diseases does not apply.

Second, service connection may be awarded for a "chronic" 
disorder when (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307, and the Veteran presently has 
the same disorder); or, (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the Veteran's present disorder.  38 
C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The evidence of record does not suggest such a possibility 
and cannot be said to be a chronic disorder.  Again, the 
earliest medical evidence associated with the claims file is 
dated from 1986, twenty years after the Veteran's service 
separation.  Additionally, the Veteran has not claimed that 
he was treated for this disorder prior to the 1990's.  In a 
statement from his private doctor, dated in 1998, 
hypertension was a disorder described as a problem for years.  
Elevated blood pressure readings were noted in 1990 and this 
assessment was provided in an outpatient treatment note in 
1993.  He continued to have elevated blood pressure readings 
and hypertension was ultimately diagnosed in January 1998l  
As there is no indication of hypertension or high blood 
pressure in service, and none for many years thereafter, no 
further discussion of this theory of service connection is 
required..

As an alternative basis for its conclusion that the appellant 
is entitled to service connection for hypertension, the Court 
holds that the evidence establishes service connection by 
continuity of symptomatology. Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) there is post 
service evidence of the same symptomatology; and (3) there is 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post service 
symptomatology. Barr v. Nicholson, 21 Vet.App. 303, at 307 
(2007).  The Veteran's blood pressure upon discharge 
examination in August 1966 as recorded as 128 over 74.  A 
clinical evaluation of his heart was normal.  Under these 
facts, service connection for hypertension based on 
continuity of symptomatology is not warranted.

To establish direct service connection, the record must 
contain: (1) medical evidence of a current disorder; (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in- service incurrence or aggravation of an injury or 
disease; and, (3) medical evidence of a nexus between the 
current disorder and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disorder requires evidence of the existence of a 
current disorder and evidence that the disorder resulted from 
a disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Here, a current diagnosis of hypertension has been 
established.  Specifically, a December 2007 VA Medical Center 
(VAMC) outpatient treatment record diagnoses the Veteran with 
hypertension.

However, the Veteran's STRs are silent for documentation of 
the disorder.  The records reveal no complaints or treatment 
related to this disorder, and his separation examination was 
normal in this regard.  In addition, there is no nexus 
opinion of record linking the Veteran's hypertension to his 
service.  For all of these reasons, service connection on a 
direct basis is not warranted for this disorder.

The Board notes that a medical opinion on this issue has not 
been obtained.  However, the Board finds that the evidence, 
which reveals that the Veteran did not have this disorder 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As service and post-service treatment 
records provide no basis to grant the claim, and in fact 
provide evidence against the claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disorder compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disorder or persistent or recurrent symptoms of a disorder, 
and (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disorder or persistent or recurrent symptoms of a disorder 
may be associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  Simply stated, the standards of McLendon are 
not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the Veteran's claimed disorder would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disorder and his military service would necessarily be based 
solely on the Veteran's uncorroborated assertions regarding 
what occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this claim for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See 38 U.S.C.A. 
§ 5103(a)(2).

In sum, the Veteran's appeal must be denied.  In reaching 
this decision the Board considered the Veteran's arguments in 
support of his assertions that his hypertension is related to 
service.  However, the resolution of an issue that involves 
medical knowledge, such as the diagnosis of a disorder and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay- observable events or the 
presence of the disorder or symptoms of the disorder subject 
to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disorder even where not corroborated 
by contemporaneous medical evidence); Charles v. Principi, 16 
Vet. App. 370, 374 (2002) ("ringing in the ears is capable of 
lay observation").  However, hypertension requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the Veteran's claim of entitlement to hypertension is 
not warranted.

Increased Rating Claims - on a scheduler basis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed 
his timely disagreement with the November 2007 rating 
decision that granted him service connection for his 
bilateral hearing loss.  As such, the Veteran appealed the 
initial evaluation assigned and the severity of his 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is in receipt of a 20 percent disability rating 
under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 for his 
bilateral hearing loss from April 19, 2007 to July 1, 2009.  
The Veteran is also in receipt of a 30 percent disability 
rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
for his bilateral hearing loss since July 2, 2009.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.

 
 
38 C.F.R. § 4.85.

Furthermore, additional considerations apply in cases of 
exceptional patterns of hearing impairment.  Under the 
provisions of 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. Under 38 C.F.R. § 4.86(b), when 
the puretone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Following his claim in April 2007, the Veteran submitted 
evidence showing that in May 2007 he was examined by Dr. 
B.A.T., a physician at the Ear Specialists of Omaha, who 
reported that the Veteran had bilateral hearing loss.  
However, that report does not contain the clinical findings 
necessary for consideration under the VA Rating Schedule, nor 
is it shown that the evaluation meets the requirements for 
hearing examinations for VA purposes under 38 C.F.R. § 4.85.  
The results of the Maryland CNC controlled speech 
discrimination test are 88% in the left ear.  The results of 
the right ear are not provided.  Further, the exact 
measurements of the Veteran's hearing levels at 1000, 2000, 
3000, and 4000 Hertz are unclear from the report.  In 
addition, it is not shown that the test was conducted by a 
state-licensed audiologist, or that the hearing loss was 
measured by a puretone audiometry test.  For these reasons, 
the May 2007 audiology examination cannot be considered in 
this decision.

In June 2007, a VA audiological examination was provided.  
The examination revealed the following puretone thresholds, 
in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
35
70
80
90
69
RIGHT
105+
100
105
105+
104

The speech recognition score for the right ear was 0 percent 
and the speech recognition score for the left ear was 84 
percent.  The mechanical application of the above results 
compels a numeric designation of XI in the right ear, and III 
in the left ear.  The use of Table Via under 38 C.F.R. § 
4.86(a) or (b), is not warranted as  the puretone thresholds 
for the left ear are not each at 55 decibels or more, nor are 
the puretone thresholds at d 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz.  Consequently, 
the values from Table VI are used.  Under Table VII (38 
C.F.R. § 4.85), the designation of III in the better ear and 
XI in the poorer ear requires the assignment of a 20 percent 
evaluation under Diagnostic Code 6100.  

On July 2, 2009, another VA audiological examination was 
conducted.  The July 2009 VA examination revealed the 
following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
40
65
80
90
69
RIGHT
105+
100
105
105+
104

The speech recognition score for the right ear was 0 percent 
and the speech recognition score for the left ear was 82 
percent.  The mechanical application of the above results 
compels a numeric designation of XI in the right ear, and IV 
in the left ear.  These results do not warrant the 
application of Table VIa under 38 C.F.R. 
§ 4.86(a), for the same reasons given above.   Consequently, 
the values from Table VI are used.  Under Table VI (38 C.F.R. 
§ 4.85), the designation of IV in the better ear and XI in 
the poorer ear requires the assignment of a 30 percent 
evaluation under Diagnostic Code 6100.  

As such, there is no basis for a higher evaluation under 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, in excess of 
the currently assigned 30 percent from April 17, 2007, and 30 
percent from July 2, 2009.  

With regard to the VA examinations of record, the Board calls 
attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  In Martinak, the Court held that relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the July 2009 VA examiner 
specifically noted the Veteran's complaint that he has 
trouble hearing in all situations.  The Veteran stated that 
he is extremely frustrated by his current hearing situation 
because he is not getting benefit out of hearing aids and he 
is missing out on nearly all conversations.  The July 2009 VA 
examiner also noted that the Veteran's bilateral hearing loss 
results in significant effects in his occupation.  Similarly, 
the June 2007 VA examiner noted that the Veteran has 
difficulty hearing in many situations, especially in 
background noises and crowds.  The Board finds these 
statements do adequately describe the functional effects of 
the Veteran's disability as they demonstrate that the 
examiners elicited information from the Veteran about the 
effects of his disability.

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  Therefore, the VA examinations are not defective under 
Martinak.  Here, the examinations do show a basis for the 
Board to consider whether referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b).  The issue of 
extra-schedular consideration is discussed in the remand 
portion of this decision.  38 C.F.R. §§ 3.321(b)(1), 4.1.  
See Martinak, 21 Vet. App. at 455.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's bilateral hearing loss does not warrant 
increased ratings on a scheduler basis.  For all of the above 
reasons, the Veteran's claims must be denied.

Earlier Effective Date - for the grant of service connection

A November 2007 rating decision granted entitlement to 
service connection for bilateral hearing loss, effective 
April 19, 2007.  The Veteran contends that he is entitled to 
an earlier effective date for this award of service 
connection.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active 
service in August 1966.  It is not in dispute that he failed 
to submit a claim of entitlement to service connection for 
bilateral hearing loss within one year from his discharge.  
Therefore, assignment of an effective date back to the day 
following discharge is not possible.

It is observed that the Veteran initially raised a claim of 
entitlement to service connection for bilateral hearing loss 
in February 1987.  That claim was denied by the RO in an 
April 1987 rating decision, and notice was provided to the 
Veteran the following month.  The claim was denied at that 
time because the available records did not show that the 
Veteran received treatment for the condition in service nor 
was it reported at the time of discharge.  The Veteran did 
not perfect an appeal from this decision, and the April 1987 
rating action is final.  See 38 U.S.C.A. § 7105 (West 2002).  
The effect of this finality is to preclude an award of an 
effective date prior that denial.

Based on the foregoing, any effective date awarded in the 
present case must follow April 1987.  Moreover, as previously 
noted, the appropriate effective date is the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's request to reopen the 
previously denied claim of entitlement to service connection 
for bilateral hearing loss on April 19, 2007.  Thus, that 
date serves as the date of claim.  Although the evidence of 
record does not reveal an exact date upon which the 
entitlement arose, the Board notes that such information is 
not required in order to conclude that April 19, 2007, the 
date selected by the RO is the earliest possible effective 
date.  The reason for this is that if the entitlement arose 
prior to April 19, 2007, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. 
§ 3.400(b)(2).  Any evidence showing that the entitlement 
occurred after April 19, 2007, would not entitle the Veteran 
to an earlier effective date.

The Board has also considered whether any evidence of record 
after the last final rating decision in April 1987, but prior 
to April 19, 2007, could serve as an informal claim in order 
to entitle the Veteran to an earlier effective date.  In this 
regard, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2009).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted between April 1987 and 
April 19, 2007, indicating an intent to reopen a claim of 
entitlement to service connection for bilateral hearing loss.

It is further noted that, under 38 C.F.R. § 3.157 (2009), a 
report of examination or hospitalization will be accepted as 
an informal claim for benefits.  However, the provisions of 
38 C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the Veteran's April 19, 2007, claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for bilateral hearing loss was filed 
earlier than April 19, 2007.  38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993).

In sum, the presently assigned effective date of April 19, 
2007, is appropriate and there is no basis for an award of 
service connection for bilateral hearing loss prior to that 
date.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

The Veteran's argument that an earlier effective date for the 
award of 30 percent for bilateral hearing loss is warranted 
will be briefly addressed here.  As previously mentioned, the 
Veteran initially sought service connection for his bilateral 
hearing loss in February 1987.  The claim was denied in a 
rating decision of April 1987.  The Veteran did not appeal, 
and the decision became final.  See 38 U.S.C.A. § 7105.  At 
the outset, the Board notes the effect of that finality is to 
preclude an award of an effective date prior to April 1987.  
The Veteran has not raised any claim of clear and 
unmistakable error (CUE) such as to challenge the finality of 
this determination.

The Veteran submitted an application to reopen service 
connection for his bilateral hearing loss that was received 
on April 19, 2007.  Service connection was granted by the RO 
in a November 2007 rating decision that assigned a 20 percent 
rating effective April 19, 2007.  A short time later, in an 
August 2009 supplemental statement of the case, the RO staged 
the rating and added a 30 percent evaluation as of July 2, 
2009.  In September 2009, the Veteran expressed disagreement 
with the effective date assigned for the 30 percent rating. 

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date 
shall not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
An exception to this rule applies where evidence demonstrates 
a factually ascertainable increase in disability during the 
one-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 
(1997).  In all other cases, the effective date will be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. 
§ 3.400(o)(1); VAOPGCPREC 12-98 (Sept. 23, 1998), 63 Fed. 
Reg. 56, 703 (Oct. 22, 1998).  Therefore, three possible 
dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) (38 
C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim 
by a year or less, the date that the increase is 
shown to have occurred (factually ascertainable) 
(38 C.F.R. 
§ 3.400(o)(2));

(3) if an increase in disability precedes the claim 
by more than a year, the date that the claim is 
received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations.  It 
must determine (1) when a claim for an increased rating was 
received and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to an 
increased evaluation.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Based on the procedural history detailed above, it is 
determined that the appropriate claim date is April 19, 2007.  
Indeed, this was the original claim from which the initial 
rating was ultimately granted, and the Veteran timely 
appealed that initial rating.

While the RO found that the Veteran's disability increased to 
30 percent disabling as of July 2, 2009, the question before 
the Board is whether it is factually ascertainable that an 
increase in disability occurred within a year prior to the 
date of the receipt of the claim, that is, within a year 
prior to April 19, 2007.  If there is no ascertainable 
increase in disability within a year prior to the date of the 
receipt of the claim, the effective date will be the later of 
the date of increase in disability or the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2).

The Veteran's bilateral hearing loss has been rated under 
Diagnostic Code 6100.  The rating criteria for this 
Diagnostic Code have been previously described in this 
decision.

Here, there is no evidence which establishes that the Veteran 
was entitled to a 30 percent evaluation in the year prior to 
April 19, 2007.  Indeed, there is no medical evidence at all 
of record dated between April 1987 and April 2007.

As there was no ascertainable increase in disability within a 
year prior to the date of the receipt of the informal claim, 
the next question before the Board is when the Veteran's 
increase in disability became factually ascertainable.

The increase in disability became factually ascertainable as 
of July 2, 2009.  A VA compensation examination of that date 
indicated the Veteran had Level XI hearing in his right ear 
and Level IV hearing in his left ear.  And, as previously 
mentioned, under Table VII (38 C.F.R. § 4.85), the 
designation of IV in the better ear and XI in the poorer ear 
requires the assignment of a 30 percent evaluation under 
Diagnostic Code 6100.  There is no evidence in the claims 
file suggesting that the Veteran's increase became factually 
ascertainable prior to this date.  As such, the Board 
concludes that an increase in the Veteran's bilateral hearing 
loss was not factually ascertainable prior to July 2, 2009.  
Therefore, the provisions of 38 C.F.R. 
§ 3.400(0)(2) cannot serve as a basis for an earlier 
effective date here.

In sum, there is no support for an award of an earlier 
effective date prior to July 2, 2009, for the 30 percent 
rating assigned for the bilateral hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and, 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
May 2007, February 2008, and May 2008 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters also 
provided the Veteran with information concerning the 
evaluations and effective dates that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board further calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006), which addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the Veteran must be apprised as to the requirements 
both of the underlying service connection claim, as well as 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the Veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  Here, because the 
instant decision reopens the claim for service connection for 
Meniere's disease, any deficiency with respect to notice 
regarding new and material evidence is moot.

The Board is cognizant that the VCAA letters did not inform 
the Veteran of the requirements to establish earlier 
effective dates for his service-connected bilateral hearing 
loss.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
Veteran and his representative, and other documentation in 
the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate these claims.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  To the extent that 
there was any defect in the timing or content of any notice 
to the Veteran, the Veteran has not raised any claim that he 
was prejudiced by any such defect.  There is no presumption 
that any timing or content notice resulted in prejudice to 
the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 
(2009) (appellant bears burden of demonstrating prejudicial 
error on appeal).  The record establishes that the Veteran 
has had a full and fair opportunity to participate in the 
adjudication of this claim.  Additionally, the purpose of § 
5103(a) notice has been met when a claim for service 
connection is granted and a disability rating and effective 
date are assigned because the claim has been substantiated.  
As the Veteran's claim for service connection for bilateral 
hearing loss was more than substantiated, the purpose of 38 
U.S.C.A. § 5103(a) notice had been served.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
STRs and post service treatment records have been obtained.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  The 
RO's search for pertinent records from the Social Security 
Administration (SSA) was returned negative.  A VA medical 
opinion was provided for the Veteran regarding his bilateral 
hearing loss claims.  As previously mentioned, a VA medical 
opinion is unnecessary with regards to the claim for 
hypertension.  VA has substantially complied with the notice 
and assistance requirements, and the Veteran is not 
prejudiced by a decision on the claims at this time.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.


ORDER

New and material evidence having been submitted, the 
Veteran's claim for service connection for Meniere's disease 
is reopened.

The claim for service connection for hypertension is denied.

From April 19, 2007, to July 1, 2009, an initial increased 
disability rating in excess of 20 percent for bilateral 
hearing loss is denied, on a scheduler basis.

Since July 2, 2009, an initial increased disability rating in 
excess of 30 percent for bilateral hearing loss is denied, on 
a scheduler basis.

Entitlement to an effective date earlier than April 19, 2007, 
for an award of service connection for bilateral hearing loss 
is denied.

An effective date earlier than July 2, 2009, for the award of 
a 30 percent disability evaluation for bilateral hearing 
loss, is denied.
REMAND

Increased Rating Claims - on extraschedular basis 

The Board notes, initially, that assignment of schedular 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, VA has no discretion in the matter and must predicate 
its determination on the basis of the results of the 
audiology studies of record.  See Lendenmann, 3 Vet. App. at 
345.  In other words, the Board is bound by law to apply VA's 
rating schedule based on the Veteran's audiometry results.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

However, considering the Court's holding in Martinak, as 
described above, the assertions made by the Veteran and the 
VA compensation examinations raise the question of 
entitlement to an initial compensable rating for bilateral 
hearing loss on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b).  See also Martinak, 21 Vet. App. at 455.

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  Although the Board may not assign an extra-schedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extra-schedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

The Court has further clarified the analytical steps 
necessary to determine whether referral for extra-schedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extra-
schedular rating.  See Id.

The RO, in the November 2007 rating decision and in the 
subsequent supplemental statement of the cases 
(SSOCs), declined to refer this case to the Under Secretary 
for Benefits or to the Director of Compensation and Pension 
Service for consideration of these claims on an extra-
schedular basis under the provisions of 38 C.F.R. § 3.321(b).

However, because there is medical and lay evidence of record 
indicating that the Veteran's service-connected bilateral 
hearing loss has significant effects on his occupation, his 
increased rating claims must be referred to this authority 
for special consideration under 38 C.F.R. § 3.321(b).

Specifically, the July 2009 VA examiner noted the Veteran's 
complaint that he had trouble hearing in all situations.  The 
Veteran stated that he is extremely frustrated by his current 
hearing situation because he is not getting benefit out of 
hearing aids and he is missing out on nearly all 
conversations.  The July 2009 VA examiner also noted that the 
Veteran's bilateral hearing loss has significant effects on 
his occupation.  Similarly, the June 2007 VA examiner 
reported that the Veteran has difficulty hearing in many 
situations, especially in background noises and crowds.  

The Board, therefore, is compelled to remand the claims for 
entitlement to higher initial ratings for his service-
connected bilateral hearing loss on an extra-schedular basis 
for immediate referral to the Director of the Compensation 
and Pension Service or other designate in accordance with 38 
C.F.R. § 3.321(b) for consideration of whether these benefits 
are warranted on an extra-schedular basis.



Service Connection Claims

First, while it appears that some of the Veteran's STRs from 
his Nebraska Army National Guard service are of record, it 
should be verified whether these records constitute the 
entirety of his treatment notes.  Particularly, the RO should 
ascertain whether the Veteran had any Nebraska Army National 
Guard treatment records from August 1966 (when he left active 
duty) until April 1968 (when he was discharged).  The Court 
has determined that if all relevant service records have not 
been obtained, that may be a breach of the duty to assist and 
grounds for remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), 
(c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 
101-03 (2005).

Second, the Veteran has not been provided proper VCAA notice 
for his service connection claims.  

Third, VA and private treatment records indicate that the 
Veteran has injured his back, knees, left leg, and left foot 
at various times (August 1993, August 1996, February 2002, 
and May 2003) at his places of employment.  The Workers' 
Compensation records should be obtained and associated with 
the claims folder.

Finally, a remand is required in order to afford the Veteran 
a VA examination(s) to determine the nature and etiology of 
his current disabilities.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record: (1) 
contains competent evidence that the claimant has a current 
disorder, or persistent or recurrent symptoms of disorder; 
and (2) indicates that the disorder or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but, (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  

Here, the Veteran has current diagnoses pertaining to his 
lumbar spine disorder, left knee disorder, right knee 
disorder, peripheral neuropathy of the left lower leg, and 
left foot disorder.  In regards to an in-service incurrence, 
the Veteran indicated in a May 2008 statement that he 
received these injuries during his infantry training and 
during his AIT training for pole climbing school at Fort 
Leonard Wood, Missouri.  The Veteran stated that pole 
climbing was required for his military occupational specialty 
(MOS) of communications.  The Veteran reported that he often 
fell from the poles during these trainings.  The Veteran's DD 
Form 214 confirms that the Veteran's MOS was communications, 
and the Veteran was stationed at Fort Leonard Wood.  The 
Veteran has never been afforded a VA examination(s) for these 
claims.  An examination(s) is needed to determine whether his 
current disorders may be related to his military service.  

Here, the Veteran also has a current diagnosis of allergies.  
In regards to an in-service incurrence, the Veteran completed 
his active duty with the Nebraska Army National Guard in 
August 1966, returning to inactive duty.  On his August 1966 
Report of Medical History, the Veteran reported that he 
previously had or currently had asthma and hay fever.  The 
Veteran's August 1966 Report of Medical Examination was 
normal in regards to these disabilities.  In April 1968, the 
Veteran was discharged from the military for a physical 
disorder - specifically, an "acute asthmatic attack" in 
1967.  The March 1968 Report of Medical Examination noted 
that the Veteran had allergic rhinitis.  The Examination also 
indicated that the Veteran was treated by a military doctor 
for allergy shots, hay fever, and asthma.  The Examination 
reported that "no disability [was] known" in regards to the 
allergic rhinitis.  On his March 1968 Report of Medical 
History, the Veteran reported that he previously had or 
currently had asthma and hay fever.  The Veteran has never 
been afforded a VA examination for this claim.  An 
examination is needed to determine whether his current 
disorder may be related to his military service.  

Additionally, secondary service connection is warranted where 
there is: (1) evidence of a current disorder; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disorder.  See Walling 
v. West, 11 Vet. App. 509, 512 (1998).  In regards to the 
Veteran's claims for psychiatric disorder, Meniere's disease, 
vertigo, and headaches, the Veteran asserts that these 
disabilities are due, in part, to his service-connected 
bilateral hearing loss and tinnitus.  Here, the Veteran has 
never been afforded a VA examination(s) on the issues of 
either direct or secondary service connection for these 
claims.  The medical record reveals a current diagnosis for 
each disorder on appeal.  As the Veteran is clearly service- 
connected for bilateral hearing loss and tinnitus, opinions 
on secondary service connection should be obtained.  Opinions 
on direct service connection should also be obtained since 
the Veteran asserts that these disabilities are also due to 
his presumed noise exposure during service.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims for initial higher 
ratings for the bilateral hearing loss to 
the Director of Compensation and Pension 
Service, pursuant to the provision of 38 
C.F.R. § 3.321(b) for consideration of 
whether these benefits are warranted on an 
extra-schedular basis.  This referral is 
mandatory, although the decision of 
whether to actually award an extra-
schedular rating remains to be decided by 
the Director of C&P Service or designate.

2.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all service 
medical and personnel records from the 
National Personnel Records Center or from 
any other source deemed appropriate.  
Associate all such records with the 
Veteran's claim folder, including any 
records from August 1966 to April 1968.  
If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2009) must be complied with.

3.  Send the Veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), that includes but is not limited 
to, an explanation as to what information 
or evidence is needed to substantiate a 
secondary service connection claim.  
Specifically, the Veteran should be 
provided notice regarding establishing a 
claim for:
a)  peripheral neuropathy of the 
left lower leg, to include as 
secondary to his lumbar spine 
disorder;
b)  psychiatric disorder, to 
include as secondary to his 
Meniere's disease, and his 
service-connected bilateral 
hearing loss and tinnitus;
c)  vertigo, to include as 
secondary to his service-
connected bilateral hearing loss 
and tinnitus;
d)  Meniere's disease, to 
include as secondary to his 
service-connected bilateral 
hearing loss and tinnitus; and,
e)  headaches, to include as 
secondary to his service-
connected bilateral hearing loss 
and tinnitus.
4.  Afford the Veteran an opportunity to 
submit or identify any evidence pertinent 
to his claims.

5.  Obtain all updated VA outpatient 
records, private medical records, and 
Workers' Compensation records that have 
not been secured for inclusion in the 
record.

Specifically, Workers' Compensation 
records, including treatment records from 
the Workers' Compensation physician, from 
injuries to his knees, back, left leg, and 
left foot, in August 1993, August 1996, 
February 2002, and May 2003 should be 
obtained.

If no additional medical records are 
located, a written statement to that 
effect should be requested for 
incorporation into the record.

6.  Afford the Veteran a VA examination(s) 
to ascertain the nature and etiology of 
his current:
    a)  lumbar spine disorder
    b)  left knee disorder
    c)  right knee disorder
    d)  peripheral neuropathy of the 
left lower leg
    e)  left foot disorder
f)  psychiatric disorder
g)  vertigo 
h)  Meniere's disease
i)  headaches
j)  asthma/allergies/sinuses/hay 
fever

Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner(s) is requested to review all 
pertinent records associated with the 
claims file, particularly the STRs, and 
offer comments and opinions addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
disabilities had their onset during 
service or are in any other way causally 
related to his active service or to any of 
his service-connected disabilities.

In rendering the opinion, the examiner(s) 
should address the possible intercurrent 
causes of the Veteran's disorders. For 
example, the reports of the Veteran's 
August 1993, August 1996, February 2002, 
and May 2003 work-related injuries.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  Copies of all pertinent records in 
the Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner(s).

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claims.  38 C.F.R. §§ 3.158, 3.655 
(2009).

7.  After all of the above actions have 
been completed, readjudicate the Veteran's 
claims.  If the claims remain denied, 
issue to the Veteran and his 
representative a supplemental statement of 
the case, and afford the appropriate 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all 


claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


